Bronson, Chief Justice.
The motion is addressed to the discretion of the court (2 R. S. 148, §§ 1—3 ; The People agt. Ghegaray, 18 Wend. 637); and the case ought to be more fully stated. We ought to know something about the ability of the mother to provide for the children; “"and also about the pecuniary- condition of the father. It is quite possible that the father would not be able to obey the writ, by bringing the children into court, should the motion be granted ; and it is also possible that the mother could not provide for the maintenance and education of the children, should they be committed to her charge. We must have a more full statement of facts. Motion denied.